This is a criminal action for violation of chapter 320 of the Public Laws 1891, by transporting free of charge upon the trains of the defendant one Samuel Huffman from the town of Morganton to the town of Salisbury, both being within the State of North Carolina. The indictment, testimony and procedure are so nearly identical with those in the preceding case against the same defendant for the free transportation of one Hallyburton that a separate discussion does not seem necessary. For the reasons stated in that case, the appeal in the case now before us is dismissed.
Appeal dismissed.
Cited: S. v. Savery, post, 1088.
(1080)